Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The instant claims recites an narrow and specific manner of authenticating client to an storage device using partial secret. Specifically, the instant claims recites “generating a constructed secret for the communication by applying a cryptographic function to the partial secret associated with the first entity and the partial secret associated with the second entity; and authenticating the communication using the constructed secret”.
  
The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references.

The closest prior art found is US Patent Pub 2016/0094540 to Camenisch which discloses the password shares being reconstructed for verification see Abstract & Fig. 2 & Par. 0020-0022. However, Camenisch does not disclose “generating a constructed secret for the communication by applying a cryptographic function to the partial secret associated with the first entity and the partial secret associated with the second entity; and authenticating the communication using the constructed secret”.

The next closest prior art found is US Patent Pub 2016/0294562 to Oberheide, which discloses the combing the first partial signature and second partial signature see Abstract & Fig. 2 & Par. 0017 & Par. 0046. However, Oberheide does not disclose “generating a constructed secret for the communication by applying a cryptographic function to the partial secret associated with the first entity and the partial secret associated with the second entity; and authenticating the communication using the constructed secret”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion		
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor  whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov